Smith, J. (concurring).
I agree with the result the majority reaches, and have no major quarrel with the general principles it states. I write separately to emphasize that the application of those principles in this case is easy, because this claimant appears, on the present record, to have an exceptionally strong case. Our decision today should not be read as implying that any claimant can, by skillful pleading, get a significantly weaker case past a motion to dismiss.
I
It may not be obvious from the majority opinion how compelling a case Warney’s statement of claim presents. His confession, now known to be false, included a number of facts—many *438of them recited in the majority’s footnote 1 (at 432)—known only to the police and to the real murderer. It seems highly likely that the inclusion of these facts is the reason Warney was convicted. How, the prosecutor at Warney’s trial asked rhetorically, could Warney have known these facts if he were innocent?
“How would he have known about a tissue wrapped in the form of a bandage if he hadn’t had been in Mr. Reason’s bathroom? Only the killer would have known about that and about the knife and about the towel with the blood on it and about the video tapes. . . .
“[H]e knew how Mr. Reason was dressed, and he described a nightshirt . . . The Defendant says he’s cooking dinner, and he’s particular about it, cooking chicken . . . Now, who could possibly know these things if you hadn’t been inside that house, inside the kitchen? . . .
“The Defendant described the knife as being twelve inches, with ridges. I think [forensic testimony] said it was thirteen inches with the serrated blade.”
Now that his innocence has been established, Warney echoes the prosecutor’s question: How indeed could he have known all these facts? It is hard to imagine an answer other than that he learned them from the police. In short, the details set forth in Warney’s 41-page statement of his claim, with 58 pages of annexed exhibits, point strongly to the conclusion that the police took advantage of Warney’s mental frailties to manipulate him into giving a confession that contained seemingly powerful evidence corroborating its truthfulness—when in fact, the police knew, the corroboration was worthless.
The majority correctly holds that this sort of police conduct, if proved at trial, would be sufficient to show that Warney “did not by his own conduct cause or bring about his conviction” (Court of Claims Act § 8-b [4] [b]). In general, a claimant who gives an uncoerced confession to a crime he did not commit should be found to have caused his own conviction (see Report of the Law Revision Commission to the Governor on Redress for Innocent Persons Unjustly Convicted and Subsequently Imprisoned [hereafter Commission Report], reprinted in 1984 McKinney’s Session Laws of NY, at 2899, 2932 [listing “falsely giving an uncoerced confession of guilt” as among the acts of misconduct that justify rejecting a claim]). Rut a confession can*439not fairly be called “uncoerced” that results from the sort of calculated manipulation that appears to be present here—even if the police did not actually beat or torture the confessor, or threaten to do so. Thus, while Warney’s claim does include the general allegation that the police threatened him “both physically and otherwise,” I view this allegation as unnecessary— and, if it stood alone, obviously insufficient—to prevent dismissal of Warney’s claim. The majority opinion, as I interpret it, does not disagree.
Of course it would be wrong to assume that the State cannot refute Warney’s assertions. Claims that appear strong at the pleading stage do not always win. But I have no hesitation in concluding that Warney’s claim states facts “in sufficient detail to permit the court to find that claimant is likely to succeed at trial” (Court of Claims Act § 8-b [4]). The contrary decisions of the courts below seem to me not just “premature,” as the majority says (majority op at 436), but simply wrong.
II
I have emphasized the strength of Warney’s claim because I am concerned that some of the majority’s generalizations, made in the context of this very strong claim, will be misunderstood as requiring courts to uphold much weaker ones. I agree that, as a general matter, a claimant need not actually present his evidence as part of his claim; detailed allegations are enough. And I also agree that CPLR 3211 applies in actions under Court of Claims Act § 8-b, except to the extent that section 8-b imposes a more stringent pleading standard; thus, where there is a bona fide factual dispute, the claimant’s allegations should be taken as true. That does not mean, however, that allegations implausible or unconvincing on their face are sufficient to prevent dismissal of a claim for unjust conviction and imprisonment. So to hold would be to read out of the statute provisions that the Legislature wrote in, in an attempt to balance two important, and competing, goals: to compensate people who have been unjustly convicted, but also to protect the State against the administrative burden, and the cost of nuisance settlements, that could result from having to litigate a large number of false claims.
In pursuit of the latter goal, the Legislature strengthened the tests normally applied to gauge the sufficiency of pleadings, requiring not only that a claim be stated in “detail”—itself a significant departure from the normal rule—but “in sufficient *440detail to permit the court to find that claimant is likely to succeed at trial” (Court of Claims Act § 8-b [4]). Lest anyone miss the point, the Legislature added this sentence: “If the court finds after reading the claim that claimant is not likely to succeed at trial, it shall dismiss the claim, either on its own motion or on the motion of the state” (id.). The Report of the Law Revision Commission accompanying the proposed legislation that became Court of Claims Act § 8-b makes quite clear that this provision should have real teeth. The legislation is based, the Commission said, on:
“a careful balancing between the goal of compensating one who has been unjustly convicted and imprisoned, and society’s dual interest of ensuring that only the innocent recover and of preventing the filing of frivolous claims. With respect to the latter, the Commission is most sensitive to the needs of the criminal justice system in that is does not want to overburden the staffs of the Attorney General and the District Attorneys with the defense of frivolous claims.” (Commission Report, 1984 McKinney’s Session Laws of NY, at 2926.)
The Commission added: “Consequently . . . most cases will not survive a motion to dismiss. The few exceptions will be the ones appropriate for a full hearing on the claim of innocence” (id. at 2930). No one should conclude from today’s decision that we have opened a loophole that will defeat this legislative goal.
Chief Judge Lippman and Judges Pigott and Jones concur with Judge Ciparick; Judge Smith concurs in result in a separate opinion in which Judges Graffeo and Read concur.
Order reversed, etc.